Citation Nr: 0205571	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  99-04 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee injury, 
to include degenerative arthritis. 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right wrist 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The appellant served with the United States Army Reserves and 
was, in pertinent part, on active duty for training (ACDUTRA) 
from September 1975 to January 1976, and for a period of 149 
days commencing January 3, 1986.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a 1998 adverse rating 
action by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Montgomery, Alabama, (hereinafter RO).  
The Board denied both issues on appeal in a July 2000 
decision.  An appeal to this decision was filed with the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court).  In an order dated May 16, 2001, the Court vacated 
the July 2000 Board decision and granted a Joint Motion for 
Remand.  

Review of recent correspondence reflects a desire by the 
appellant to establish service connection for a heart 
disability.  Since that issue is not presently on appeal, the 
RO is accordingly directed to conduct any appropriate 
development and adjudication with regard to this matter.  
Although it is unclear from the record, the appellant has 
also referenced other disabilities for which she feels 
service connection is warranted, including an upper 
respiratory disability.  Accordingly, the RO is directed to 
contact the appellant and ask her to clarify her intentions 
with respect to any additional claims for service connection. 


FINDINGS OF FACT

1.  The last final adjudication denying the claims on appeal, 
essentially on the basis of the lack of evidence 
demonstrating a link between symptomatology during ACDUTRA 
and a post-service left knee or right wrist disability, was 
an August 1997 Board decision. 



2.  The evidence submitted since the August 1997 Board 
decision consists of a written argument that is cumulative of 
contentions of record at the time of the August 1997 Board 
decision and clinical reports that do not bear directly and 
substantially on the issues of entitlement to service 
connection for left knee or right wrist disabilities and are 
no so significant that they must be considered in order to 
fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The August 1997 Board decision which denied service 
connection for left knee and right wrist disabilities is 
final.  38 C.F.R. § 20.1100 (2001).

2.  The additional evidence submitted since the August 1997 
Board decision is not new and material, and the appellant's 
claims for service connection for a left knee injury and a 
right wrist disability are not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The claims involving service connection for the knee and 
wrist disabilities that are listed on the title page were 
initially denied by an August 1997 Board decision, and this 
decision was subsequently affirmed in September 1998 by the 
Court.  

The applicable law essentially provides that decisions of the 
Board are final, and that in the absence of clear and 
unmistakable error, a previously denied claim can only be 
reopened upon the submission of new and material evidence.  
When new 
and material evidence is presented or secured with respect to 
a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See  38 U.S.C.A. § § 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156,  20.1100 (2001) Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993) and Manio v. Derwinski, 1 
Vet. App 145 (1991).  

The Court has also held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and if the claim is 
reopened, the VA must then determine whether the VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence, submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Upon reopening the claim, consideration on 
the merits is to be undertaken. 

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury, 
disability, or death.  Hodge,155 F.3d at 1363.  As an aside, 
the Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the claims to reopen were filed in 1998, which 
was more than two years before the effective date of the 
regulation. 

Following the Board's July 2000 decision, there was a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The Joint Motion for Remand noted that a remand to the Board 
for readjudication in light of VCAA was required.  

The VCAA, among other things, eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, even though the RO and the Board did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The appellant was notified of the evidence required 
for a grant of her claims by a rating decision dated in 
January 1999 and a statement of the case dated in March 1999.  
The Board concludes that the discussion therein adequately 
informed the appellant of the information and evidence that 
she needed to substantiate her claims, thereby meeting the 
notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  The necessary 
evidence, to include the service medical records and private 
and VA clinical records, was obtained by the RO, and there is 
no specific reference to any other pertinent records that 
need to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board is satisfied that VA met its duties, 
as set out in the VCAA, to notify and to assist the appellant 
in this case.  Thus, the Board finds that further development 
is not warranted.  

With respect to new and material evidence claims, a portion 
of section 5103A of the VCAA, which pertains to the duty to 
assist claimants, states that "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  The Board has conducted a complete and 
thorough review of the claims folder.  As the Board has found 
that new and material evidence has not been presented in this 
case and that all pertinent evidence has been associated with 
the claims folder as regards the appellant's claims, further 
assistance on the part of the VA is not warranted.  As noted 
above, by virtue of the rating decision of January 1999 and 
the March 1999 statement of the case the appellant was 
informed of the evidence that was lacking and/or required for 
a grant of her claims.  Furthermore, on September 2001 the 
Board sent her a VCAA letter providing her with 90 days to 
respond with additional argument or evidence that would 
substantiate her claims, but no new and material evidence was 
submitted and she did not provide any information that would 
lead to new and material evidence.  Again, the Board finds 
that duty to assist and notify as set forth by the VCAA has 
been adequately satisfied in this case.

Analyzing the issues on appeal in light of the criteria 
summarized above, the Board noted that the claims for service 
connection were originally denied by the Board in its August 
1997 decision essentially on the basis of the lack of 
evidence demonstrating a link between symptomatology during 
ACDUTRA and a post-service left knee or right wrist 
disability.  The Court confirmed that decision in 1998.  In 
attempting to reopen these claims, the appellant has 
submitted written arguments and clinical records.  The 
written arguments are essentially cumulative of arguments of 
record at the time of the August 1997 Board decision, and 
thus not "new."  The clinical records pertain to treatment 
for an unrelated illness in 1998, and provide no information 
linking a current left knee or right wrist disability to 
service, and are thus not material because they do not bear 
directly and substantially on the matter of service 
connection for left knee or right wrist disabilities and are 
no so significant that they must be considered in order to 
fairly decide the merits of the claims.  She has also 
submitted a copy of a Court decision dated in September 1998, 
which in effect affirmed the Board's August 1997 decision.  

To the extent that the appellant contends that her 
disabilities had their onset during her ACDUTRA service, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to the claims on appeal and therefore, are deemed 
to be not competent or new and material.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also, Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board holds that the August 1997 decision 
that disallowed the claims of entitlement to service 
connection for a left knee injury and a right wrist 
disability remains final and is not reopened as no new and 
material evidence has been submitted.  


ORDER

New and material evidence having not been presented, the 
claim for service connection for a left knee injury, to 
include degenerative arthritis, is not reopened, and the 
benefits sought in connection with this claim are denied.     

New and material evidence having not been presented, the 
claim for service connection for a right wrist disability is 
not reopened, and the benefits sought in connection with this 
claim are denied.     


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

